DETAILED ACTION
The following Office Action is in response to the Request for Continued Examination filed on April 15, 2022.  Claims 25-44 are currently pending, wherein of the pending claims, claims 40-43 are withdrawn from further consideration.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 15, 2022 has been entered.

Response to Amendment
Concerning the “Claim Rejections - 35 USC § 112” section on pages 6-7 of the Applicant’s Response filed on April 15, 2022, the amendments to claim 25 to address the issues of indefiniteness have obviated the necessity of the rejections of the claims under 35 U.S.C. §112(b).  Therefore, the rejections are withdrawn.

Response to Arguments
Concerning the “Claim Rejections - 35 USC § 103” section on pages 7-8 of the Applicant’s Response filed on April 15, 2022, the applicant’s arguments have been fully considered, but they are not persuasive.  The applicant argues that the combination of the Evans and Whalen references does not teach the amended limitation of “a reinforcing sheath”, arguing that the spring structure of the Whalen reference cannot be interpreted as a “sheath” as discussed in the interview.  However, the examiner would first like to note that, as was discussed in the interview, the Whalen reference cannot be interpreted as a “sheet”, as is shown in the Examiner Interview Summary Record filed on April 4, 2022.  The term “sheath” was not discussed in the interview.  The examiner apologizes if there was any misunderstanding.  Furthermore, the examiner argues that the spring structure may be interpreted as a “sheath” given a sheath may be defined as “a close-fitting covering or case” or “a closely enveloping part or structure” <dictionary.com/browse/sheath>.  The spring structure of the Whalen reference teaches a close-fitting casing or enveloping structure that surrounds the inner wall of the conduit, therein fitting the definition.  Therefore, the rejections of the claims under 35 U.S.C. §103 stand.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim 25-36, 38, and 44 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Evans et al. (US 2006/0025853, hereinafter Evans) in view of Whalen (US 4130904).
Concerning claims 25, 33, 35, and 36, the Evans et al. prior art reference teaches a system for treating an aneurysm in a patient (Figure 1; 10), said system comprising: a double-walled filling structure having an outer wall (Figure 1; 24) and an inner wall (Figure 1; 26), wherein the filling structure is adapted to be filled with a hardenable fluid filling medium ([¶ 0039]) such that when said filling structure is positioned across the aneurysm and filled with said hardenable fluid filling structure, said outer wall expands to conform to an inside surface of the aneurysm (Figure 5C; 24) and said inner wall forms a tubular lumen to permit blood flow therethrough (Figure 5C; 26), wherein the reference teaches that the tubular lumen may include reinforcement layers ([¶ 0016]), or may be supported by a mechanically expansible element while the filling structure is being filled, after the filling structure has been filled, or during both periods ([¶ 0025]), but it does not specifically teach a reinforcing sheath disposed over said inner wall, wherein said reinforcing sheath is separate from said inner wall and is adapted to prevent circumferential creep or elastic expansion of said tubular lumen after deployment.
However, the Whalen reference teaches a tubular prosthesis (Figure 1; 10), the prosthesis having an inner wall with a generally tubular lumen to permit blood flow therethrough (Figure 1; 12) and an outer wall (Figure 1; 24), wherein said graft includes a reinforcing sheath having an interior surface and an exterior surface disposed over said inner wall, and between the inner wall and outer wall, therein occupying space therebetween, such that the interior surface of the reinforcing sheath is in contact with the inner wall (Figure 1; 18, inward facing surface of reinforcing spring = interior surface, outward facing surface of reinforcing spring = exterior surface, wherein the inward facing surface contacts the inner wall 14, 16; spring may be interpreted as sheath given it is a “closely enveloping part or structure” <dictionary.com/browse/sheath>), wherein said reinforcing sheath is separate and thus movable relative to said inner wall before and/or during deployment across the aneurysm and is capable of preventing elastic expansion of said tubular lumen after deployment (Column 1, Line 66 – Column 2, Line 9).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to utilize the reinforcement sheath of the Whalen reference as a means for reinforcing the inner wall of the Evans reference since it is a simple substitution of one known element for reinforcement of a tubular lumen of a prosthesis (the reinforcement layer or expansible member taught in Evans) for another known reinforcement structure (the reinforcement sheath of Whalen) which would yield predictable results in that it would operate in the same manner as a reinforcement layer or expansible element, wherein it would further be obvious to have the interior surface of the reinforcing sheath of the Evans and Whalen combination contact the inner wall as in the Whalen reference to provide proper reinforcement and support to the tubular lumen.
Concerning claim 26, the combination of the Evans and Whalen references as discussed above teaches the system of claim 25, wherein the Whalen reference further teaches that the reinforcing sheath may comprise a metal that surrounds a blood contacting layer defined by said inner wall so as to avoid contact with blood flowing through the tubular lumen formed by said inner wall (Whalen; Column 1, Line 66 – Column 2, Line 9).
Concerning claims 27-29 and 38, the combination of the Evans and Whalen references as discussed above teaches the system of claim 25, wherein the Whalen reference further teaches said reinforcing sheath comprising stainless steel fibers, stainless steel being a metal, disposed around and encircling the tubular lumen formed by said inner wall and oriented circumferentially so as to increase resistance to radial expansion, wherein said fibers are disposed spirally around the inner wall forming a contiguous structure along the length of the reinforcing sheath (Whalen; Figure 1; 18 | Column 1, Line 66 – Column 2, Line 9).
Concerning claim 30, the combination of the Evans and Whalen references as discussed above teaches the system of claim 25, wherein the Evans reference teaches the tubular lumen formed by said inner wall having an inner wall longitudinal length (Figure 5C; 26), and wherein said reinforcing sheath inherently has a reinforcing sheath longitudinal length, which would be less than said inner wall longitudinal length to properly position itself around the inner wall and within the outer wall.
Concerning claim 31, the combination of the Evans and Whalen references as discussed above teaches the system of claim 25, wherein the Evans reference teaches the tubular lumen of the inner wall having a proximal end that is flared ([¶ 0045]).  
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to have the distal end and proximal end both have a flared configuration in order to allow the device to accommodate openings into adjacent arteries (Evans; [¶ 0045]).
Concerning claim 32, the combination of the Evans and Whalen references as discussed above teaches the system of claim 25, wherein the Evans reference further teaches that said inner wall may be supported and conformable to a shape and diameter of a stent-like structure, which may be interpreted as an endoframe (Evans; Figure 5D; 60), wherein if the endoframe was used with the reinforcing sheath, the endoframe would be inherently limited by the diameter of the reinforcing sheath during filling, wherein the Whalen reference teaches that the reinforcing sheath is attached to the inner wall (Whalen; Figure 1; 12, 18).
Concerning claim 34, the combination of the Evans and Whalen references as discussed above teaches the system of claim 25, wherein the Whalen reference further teaches that said reinforcing sheath may be attached to the inner wall by one or more sutures (Whalen; Column 2, Lines 46-49).
Concerning claim 44, the Evans et al. prior art reference teaches a system for treating an aneurysm in a patient (Figure 1; 10), said system comprising: an expandable endoframe positionable across the aneurysm (Figure 5D; 60); a first double-walled filling structure having a differential functional construct including a toroidal outer surface (Figure 5D; 24) having a tubular inner lumen formed therethrough (Figure 5D; 26), wherein said expandable endoframe and said first double-walled filling structure are separate components, wherein said filling structure defines a fillable space fillable with a hardenable fluid filling medium (Figure 5D; 22) such that when said filling structure is positioned across the aneurysm around said expanded endoframe and filled with said hardenable fluid filling medium, an outward facing wall surface conforms to an inside surface of the aneurysm (Figure 5D; S) and an inward facing wall surface forms said tubular inner lumen therethrough (Figure 5D; 26), wherein when expanded said expandable endoframe supports said inward facing wall forming said tubular lumen to permit blood flow therethrough, wherein the reference teaches that the tubular lumen may include reinforcement layers ([¶ 0016]), but does not specifically teach a reinforcing sheath that is separate from said inward facing wall and disposed within said fillable space and attached to the inward facing wall such that said reinforcing sheath inhibits radial expansion of said inward facing wall forming said tubular lumen from expansion of said endoframe due to creep or elastic expansion of said inward facing wall by outwardly directed mechanical forces from blood flow and long-term aneurysmal remodeling.
However, the Whalen reference teaches a tubular prosthesis (Figure 1; 10), the prosthesis having an inner wall with a generally tubular lumen to permit blood flow therethrough (Figure 1; 12) and an outer wall (Figure 1; 24), wherein said graft includes a reinforcing sheath disposed over said inner wall, and between the inner wall and outer wall, therein occupying space therebetween (Figure 1; 18), wherein said reinforcing sheath is separate from said inward wall and is capable of preventing elastic expansion of said tubular lumen after deployment (Column 1, Line 66 – Column 2, Line 9).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to utilize the reinforcement sheath of the Whalen reference as a means for reinforcing the inner wall of the Evans reference since it is a simple substitution of one known element for reinforcement of a tubular lumen of a prosthesis (the reinforcement layer or expansible member taught in Evans) for another known reinforcement structure (the reinforcement sheath of Whalen) which would yield predictable results in that it would operate in the same manner as a reinforcement layer, wherein the resultant combination would be capable of inhibiting radial expansion of said inward facing wall forming said tubular lumen from expansion of said endoframe and due to creep or elastic expansion of said inward facing wall by outwardly directed mechanical forces from blood flow and long-term aneurysmal remodeling by merely providing the necessary reinforcement to inhibit general expansion of the inner wall.
Claims 37 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Evans et al. (US 2006/0025853, hereinafter Evans) in view of Whalen (US 4130904) as applied to claims 25-36, 38, and 44 above, and further in view of Lee et al. (US 2007/0276477, hereinafter Lee).
Concerning claim 37, the combination of the Evans and Whalen references as discussed above teaches the system of claim 25, but it does not specifically teach the reinforcing sheath being comprised of a material with anisotropic stress properties oriented such that its greatest tensile strength is circumferential.  
However, the Lee reference teaches a material that is suitable for the treatment of aneurysms ([¶ 0007]), that has anisotropic properties including tensile strength ([¶ 0013]) wherein the creation of the anisotropic stress properties is dependent on the direction that the material is stretched ([¶ 0013], [¶ 0059]).  
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to utilize the material of the Lee reference in forming the reinforcing sheath of the Evans and Whalen combination to provide a reinforcing layer that substantially retains its diameter, while still allowing the lumen to be stretched axially (Lee; [¶ 0011]).
Claim 39 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Evans et al. (US 2006/0025853, hereinafter Evans) in view of Whalen (US 4130904) as applied to claims 25-36, 38, and 44 above, and further in view of Kubo et al. (US 5236447, hereinafter Kubo).
Concerning claim 39, the combination of the Evans and Whalen references as discussed above teaches the system of claim 25, but does not specifically teach a material of which the reinforcing sheath is formed surrounding the inner wall with an uninterrupted continuous circumferential horizontal cross-section of the filling structure.  
However, the Kubo reference teaches a tubular prosthesis with a reinforcing sheath (Figure 1; 1) that encircles a tubular lumen formed by an inner wall of the prosthesis and is substantially non-compliant (Column 5, Lines 22-35), wherein portions of the sheath surround the inner wall with an uninterrupted continuous circumferential horizontal cross-section of the filling structure (Figure 2; 2, 3).  
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to have the reinforcing sheath of the Whalen reference have the configuration/structure of the reinforcing sheath of the Kubo reference as a simple substitution of one known reinforcing sheath configuration/structure for another which would yield predictable results in that it would perform in effectively the same manner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN TRUYEN TON whose telephone number is (571)270-5122. The examiner can normally be reached Monday - Friday; EST 10:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN T TON/Examiner, Art Unit 3771                                                                                                                                                                                                        4/28/2022